Case: 17-15584    Date Filed: 10/26/2018   Page: 1 of 17


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-15584
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:17-cr-00174-JDW-MAP-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JASON JEROME SPRINGER,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (October 26, 2018)

Before TJOFLAT, WILLIAM PRYOR and HULL, Circuit Judges.

PER CURIAM:

      Following a jury trial, Jason Jerome Springer appeals his convictions for

endeavoring to obstruct justice and attempting to tamper with witnesses. Springer
               Case: 17-15584        Date Filed: 10/26/2018      Page: 2 of 17


argues that the district court abused its discretion by admitting evidence that he

was a sympathizer of the Islamic State of Iraq and al-Sham (“ISIS”), a foreign

terrorist organization. After careful review, we affirm.

                             I. FACTUAL BACKGROUND

       On November 11, 2016, Springer, a convicted felon, went to a shooting

range with his wife, Tugba Tokatlioglu, and two friends, Garrett and Chastity1

Cross. While there, Springer fired at least one of the three handguns the group had

rented. As a result of these activities, on November 22, 2016, Springer was

arrested, charged with being a felon in possession of a firearm, and transported to

the Pinellas County Jail.

       While incarcerated pending trial on the firearm charge, Springer talked about

being a follower of ISIS, threatened to murder the district court judge assigned to

his case, and instructed his wife to dissuade Garrett and Chastity Cross (who the

government had subpoenaed) from testifying in his firearm case. We first outline

Springer’s comments about ISIS and threats to murder the district court judge, and

then recount his conversations with Tokatlioglu about Garrett and Chastity Cross.

A.     Comments about ISIS

       While incarcerated, Springer told other inmates that he was “a follower of

ISIS” and made various comments expressing his support for ISIS. For example,
       1
        Ms. Cross is referred to in the record as both “Chasity” and “Chastity.” For consistency,
we call her “Chastity” throughout this opinion.

                                                2
                Case: 17-15584       Date Filed: 10/26/2018       Page: 3 of 17


Springer told one inmate that he went to the shooting range to learn “how to shoot

assault rifles and load clips because he was going to go on a mission” and needed

to “learn how to shoot so he c[ould] go back to Jordan or Turkey . . . to teach

[people] how to shoot.” On another occasion, while watching news coverage of

President Trump’s travel ban, 2 Springer stated: “We everywhere, we already here,

we already here so it doesn’t matter about you got a travel ban, we already here.”

Springer reacted similarly to news of a shooting at the Fort Lauderdale airport,

stating “see we here, we already here, we already here,” and “it’s only going to get

worse[].”

       Additionally, in a December 2016 phone call to his wife, Springer reacted

excitedly to news coverage of an ISIS assassination, stating: “Uh-oh, there they go!

They on TV. They on TV. . . . The boys with the black flags.”3

B.     Threats Against District Court Judge

       Springer also talked to other inmates about murdering the district court judge

assigned to his firearm case. Springer told inmate Michael Taylor that the judge

was “too old” and “shouldn’t be giving out all that time,” and said he was “going

to kill her because she[’s] giving out all that time.” Springer also described to

Taylor how he planned to kill the judge, stating that “when he c[a]me back from

       2
        President Trump’s travel ban barred people from certain countries from entering the
United States.
       3
        The ISIS flag is black with white Arabic writing at the top and a white circle with black
Arabic writing in the center.
                                                3
              Case: 17-15584      Date Filed: 10/26/2018   Page: 4 of 17


Jordan he was going to know how to make a bomb out of [a] drone and he was

going to run it into the courthouse where her office [was].” When Taylor asked

Springer “what about if other inmates [are] in there,” meaning the courthouse,

Springer responded, “well that will be the sacrifice he’ll be making to Allah.”

Springer also told Taylor that he “prayed every day that his judge would die.”

Taylor described Springer’s demeanor when making these threats as serious, and

stated that he did not think Springer was joking based on Springer’s statements

about being a follower of ISIS.

      Springer also told inmate Traveous Anderson that he prayed every day for

the district court judge to die. Springer described various plans for killing the

judge to Anderson, stating that he would “bomb himself up and come in the

courthouse and blow up,” “figure out [the judge’s] appointments, medical

appointments, doctor appointments and stuff where he could get close to her to be

able to do whatever he was going to do,” or “have a drone rammed into her office.”

      In a similar vein, Springer told inmate Daniel White that he dreamed about

killing the district court judge and wanted the judge to be killed. Springer also

made a comment to White about a plan to “strap himself with bombs and if he runs

out of ammunition, he will kill himself and kill everybody around him.”




                                           4
               Case: 17-15584      Date Filed: 10/26/2018     Page: 5 of 17


C.     Attempts to Influence the Crosses’ Testimony

       Also during his incarceration, Springer instructed his wife, Tokatlioglu, to

try to influence Garrett and Chastity Cross’s testimony. In an April 5, 2017 phone

call, Tokatlioglu informed Springer that the government had subpoenaed Garrett

and Chastity to testify against him in the firearm case. Springer became angry and

speculated that the Crosses reported him to law enforcement in the first place.

Springer further speculated that the government wanted the Crosses to testify that

he used one of the rental guns at the shooting range, and instructed Tokatlioglu to

“tell the [Crosses] that they don’t know what kind of gun I had.”

       The next day, in another call, Springer told Tokatlioglu, “it’s better for them

not to even come . . . . [i]t’s better for Garrett and them just to go ahead and go to

jail.” Springer added: “[A]ll they [the Crosses] have to do is tell them [the

government] that they not going to participate in this . . . and they . . . sit in jail for

a couple—couple of months until this shit’s over with.” Springer further

instructed: “Tell’em if they [the Crosses]—if they come down here and they

support these people [the government] they will then prosecute me then I’m—I’m

screwed.” Springer reiterated: “[T]he next time you talk to him [Garrett Cross] . . .

you tell him ‘just to go ahead and arrest,’ tell him to ‘arrest me,’ tell him to ‘come

lock me up and I’ll sit in jail’ and tell him sit in jail until this shits [sic] over with.”




                                             5
               Case: 17-15584     Date Filed: 10/26/2018   Page: 6 of 17


Tokatlioglu responded: “I told em . . . . I said [it would] be best if you guys don’t

go . . . . And I said if you do go, you know, . . . uh I told them what you said.”

       At trial, Garrett Cross testified that he told Tokatlioglu he was subpoenaed in

the firearm case, but denied talking to her about the substance of his testimony.

Garrett likewise denied that Tokatlioglu ever told him what to say or that he should

not testify.

       Chastity Cross also testified that she told Tokatlioglu she was subpoenaed to

testify in Springer’s firearm case, but said she did not talk to Tokatlioglu about the

testimony she planned to give or what she would say. Tokatlioglu did, however,

tell Chastity that she should not come and testify.

                           II. PROCEDURAL HISTORY

A.     Indictment

       Based on his communications with his wife and the other inmates, a federal

grand jury charged Springer with: (1) threatening to assault and murder a United

States judge, in violation of 18 U.S.C. § 115(a)(1)(B); (2) endeavoring to obstruct

justice, in violation of 18 U.S.C. §§ 1503 and 2; and (3) attempting to tamper with

witnesses, in violation of 18 U.S.C. §§ 1512(b)(1) and 2. Springer pled not guilty

and the case was set for trial.




                                           6
             Case: 17-15584      Date Filed: 10/26/2018    Page: 7 of 17


B.    Admission of ISIS-Related Evidence

      Prior to trial, the government filed a motion in limine to admit evidence of

Springer’s support for ISIS, including (1) the testimony of the three inmates

identified above, (2) several images from Springer’s cellphone, and (3) posts from

Springer’s Facebook page. Specifically, the government sought to introduce the

following cellphone and Facebook evidence:

      (1) an image from Springer’s cellphone depicting a man dressed in all
          black holding an assault rifle, with an ISIS insignia in the top
          corner and the captions: “Sometimes people with the worst pasts
          create the best futures”; and “Jihad is a purification no matter who
          you are or what sins you have, no good deeds are needed to come
          before it. Don’t let nothing hold you back.”;

      (2) an image from Springer’s cellphone of the ISIS flag;

      (3) an image from Springer’s cellphone of Anwar al-Awlaki, a
          well-known Islamic extremist, with the caption: “People must bear
          in mind that in terms of the rule of law it is the law of Allah that is
          to be established”;

      (4) another image from Springer’s cellphone of Anwar al-Awlaki,
          with the caption: “ . . . And what I really fail to understand, is how
          can the martyr, the Shaheed, who willingly and happily hands over
          his soul to Allah, who walks towards his faith, with pleasure, and
          faces death with a smile, what I fail to understand is how can you
          call such a person a ‘coward’!”;

      (5) a Facebook comment made by Springer, reading: “ISIS came out
          of the Iraqi army—Freedom fighters if anything”;

      (6) several Facebook status updates, including one that read: “The
          most important thing in life is to be prepared to DIE”; and another
          that read: “Death is the best teacher”; and


                                          7
              Case: 17-15584    Date Filed: 10/26/2018    Page: 8 of 17


      (7) a Facebook post containing a cropped version of the first cellphone
          photo, depicting a man in black holding an assault rifle.

      The government argued this evidence was intrinsic to the offense charged in

Count One (threatening a United States judge) and necessary to provide context

and complete the story of the crime for the jury. Alternatively, the government

argued the evidence was admissible under Federal Rule of Evidence 404(b) to

show Springer’s motive, intent, knowledge, and plan.

      On the first day of trial, Springer, through counsel, objected to the

introduction of all of the ISIS-related evidence, asserting that the evidence was

irrelevant and unduly prejudicial. In response, the government reiterated the

arguments made in its motion in limine. The district court overruled Springer’s

objections as to the admissibility of the inmate witnesses’ proposed testimony, but

reserved ruling on the admissibility of the cellphone and Facebook evidence. The

district court determined that the testimony “provide[d] not only context [for

Springer’s threats] but motive, state of mind which the Jury can consider in

determining whether they are true threats.”

      At trial, the three inmate witnesses—Taylor, Anderson, and White—testified

about Springer’s threats against the district court judge and statements about ISIS

described in the factual background above. Following their testimony, the

government sought to admit the cellphone and Facebook evidence, as well as the

recorded call between Springer and his wife in which he expressed enthusiasm
                                          8
              Case: 17-15584     Date Filed: 10/26/2018    Page: 9 of 17


about news of an ISIS assassination. Springer, through counsel, objected that the

evidence was irrelevant and unfairly prejudicial. The government responded that

this additional evidence corroborated the inmate witnesses’ testimony and provided

context for Springer’s threats. The district court overruled Springer’s objection,

concluding that though the evidence was “clearly inflammatory and prejudicial,” it

was probative of Springer’s motives and the context in which his threats against

the judge were made.

      After the government admitted the additional ISIS-related evidence, the

district court gave the jury a limiting instruction that the evidence was to be

considered only for purposes of Count One and only to show motive and intent, as

follows:

      You have just heard testimony and actually observed some exhibits
      related to what might be considered Defendant’s sympathies for ISIS,
      a foreign terrorist organization. You must treat this evidence with
      caution. This evidence alone cannot be used to find the Defendant
      guilty of any of the offenses charged in the superseding indictment. It
      may, however, be considered by you for limited purposes, such as
      considering the context in which statements attributed to the
      Defendant as alleged in Count One were made, what motive may have
      prompted the statement, whether he had the intent to retaliate and
      whether it is evidence of a plan, specifically whether or not as alleged
      in Count One he made a true threat in light of the other evidence that
      you will see and hear and have heard during the course of the trial.

The district court gave a similar limiting instruction regarding the ISIS evidence

when it charged the jury before their deliberations.



                                           9
               Case: 17-15584        Date Filed: 10/26/2018       Page: 10 of 17


C.     Convictions and Sentences

       The jury acquitted Springer on Count One, threatening a United States

judge, but found him guilty on Counts Two and Three, endeavoring to obstruct

justice and attempted witness tampering.

       At sentencing, Springer had a total offense level of 18 and a criminal history

category of III, resulting in an advisory guidelines range of 33 to 41 months’

imprisonment. The district court sentenced Springer to 33 months’ imprisonment

on each count, to be served concurrently to each other but consecutive to the 27-

month sentence already imposed in Springer’s firearm case. 4 Prior to this trial,

Springer had pled guilty to the firearm charge.

                                      III. DISCUSSION

       The sole issue on appeal is whether the district court abused its discretion in

admitting the ISIS-related evidence and testimony at trial.5

A.     Rules 404(b) and 403

       Under Federal Rule of Evidence 404(b), “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that on a


       4
         On appeal, Springer does not challenge his guidelines calculations or the reasonableness
of his sentences.
       5
         We review a district court’s evidentiary rulings for abuse of discretion. United States v.
Troya, 733 F.3d 1125, 1131 (11th Cir. 2013). We will reverse an erroneous evidentiary ruling
only if the resulting error was not harmless. United States v. Henderson, 409 F.3d 1293, 1300
(11th Cir. 2005). An error is harmless unless it had a substantial influence on the case’s outcome
or leaves a grave doubt as to whether the error affected the outcome. Id.
                                                10
             Case: 17-15584     Date Filed: 10/26/2018    Page: 11 of 17


particular occasion the person acted in accordance with the character.”

Fed. R. Evid. 404(b)(1). Nevertheless, such evidence may be admissible to prove,

among other things, motive, intent, preparation, plan, or knowledge. Fed. R. Evid.

404(b)(2). To be admissible, Rule 404(b) evidence must: (1) be relevant to an

issue other than the defendant’s character; (2) be supported by sufficient evidence

to allow a jury to determine that the defendant committed the act; and (3) have

probative value that is not substantially outweighed by undue prejudice and

otherwise satisfy Federal Rule of Evidence 403. United States v. Ford, 784 F.3d
1386, 1392-93 (11th Cir. 2015).

      Separately, such other act evidence falls outside the scope of Rule 404(b),

and thus is independently admissible, if it is “intrinsic” to the charged crime,

meaning that it is inextricably intertwined with the evidence regarding the charged

offense or is necessary to complete the story of the crime. Id. at 1393; see also

United States v. U.S. Infrastructure, Inc., 576 F.3d 1195, 1210 (11th Cir. 2009)

(explaining evidence is intrinsic when it is “linked in time and circumstances with

the charged crime and concerns the context, motive or setup of the crime; or forms

an integral part of the crime; or is necessary to complete the story of the crime”).

As with evidence offered under Rule 404(b), intrinsic evidence must meet the

requirements of Rule 403. Ford, 784 F.3d at 1393.




                                          11
             Case: 17-15584     Date Filed: 10/26/2018   Page: 12 of 17


      Under Rule 403, the district court may exclude relevant evidence “if its

probative value is substantially outweighed by a danger of . . . unfair prejudice.”

Fed. R. Evid. 403. In the criminal context, the term “unfair prejudice” refers to the

capacity of concededly relevant evidence to “lure the factfinder into declaring guilt

on a ground different from proof specific to the offense charged.” United States v.

Horner, 853 F.3d 1201, 1213-14 (11th Cir. 2017). A district court’s Rule 403

balancing is entitled to deference, and we will reverse only where the district

court’s decision constitutes a clear abuse of discretion. United States v. Jernigan,

341 F.3d 1273, 1284-85 (11th Cir. 2003). This is so because Rule 403 “is an

extraordinary remedy that must be used sparingly.” Horner, 853 F.3d at 1214

(internal quotations omitted). Thus, in cases where we have found other acts

evidence inextricably intertwined with the charged crimes, we have refused to find

that the evidence nonetheless should have been excluded as unduly prejudicial

under Rule 403. Id.

B.    Analysis

      Here, the district court did not abuse its discretion by admitting the

ISIS-related evidence and testimony. That evidence was necessary to provide

context for and complete the story of the crime charged in Count One, threatening

a United States Judge. See Ford, 784 F.3d at 1393; U.S. Infrastructure, 576 F.3d at

1210. To prove that offense, the government had to show that Springer’s threats


                                          12
             Case: 17-15584     Date Filed: 10/26/2018    Page: 13 of 17


against the district court judge in his firearm case were “true threats”—i.e.,

“statements where the speaker means to communicate a serious expression of an

intent to commit an act of unlawful violence to a particular individual or group of

individuals”—and not mere hyperbole. See Virginia v. Black, 538 U.S. 343, 359-

60, 123 S. Ct. 1536, 1547-48 (2003) (providing that states, consistent with the First

Amendment, may ban “true threats”); see also Watts v. United States, 394 U.S.
705, 708, 89 S. Ct. 1399, 1401 (1969) (per curiam) (interpreting statute

criminalizing threats against the president to require the government to prove a true

threat).

       Taken out of context, Springer’s outlandish threats to murder the district

court judge by strapping a bomb to a drone and crashing it into her chambers could

easily be viewed as nothing more than angry hyperbole. See Watts, 394 U.S. at

706, 708, 89 S. Ct. at 1401-02. But when viewed alongside the evidence of

Springer’s sympathies toward ISIS, it becomes far more plausible that Springer’s

threats were “a serious expression of an intent to commit an act of unlawful

violence” against the district court judge. See Black, 538 U.S. at 359-60, 123

S. Ct. at 1547-48. Thus, the ISIS-related evidence was intrinsic to the crime

charged in Count One, as it provided the jury with necessary context for Springer’s

threats and was relevant to prove an element of the offense. See Ford, 784 F.3d at

1393; U.S. Infrastructure, 576 F.3d at 1210.


                                          13
             Case: 17-15584      Date Filed: 10/26/2018   Page: 14 of 17


      Alternatively, even if the ISIS-related evidence was not intrinsic to Count

One, it was admissible under Rule 404(b) to show Springer’s motive, intent, plan,

preparation, and knowledge. Fed. R. Evid 404(b)(2). The ISIS-related evidence

helped to explain why Springer made the specific types of threats he did, how he

planned to acquire the knowledge he would need to carry out such threats, and that

his threats were serious. See, e.g., United States v. Lehder-Rivas, 955 F.2d 1510,

1518 (11th Cir. 1992) (evidence of defendant’s views on Hitler and comparisons of

his drug trafficking organization with the Third Reich, though prejudicial, was

admissible because it was probative in proving defendant’s motives and

articulating the nature and scope of the conspiracy).

      Additionally, whether considered as intrinsic evidence or under Rule 404(b),

the district court did not abuse its discretion in determining that the probative value

of the ISIS-related evidence was not substantially outweighed by undue prejudice.

The potential prejudicial value of references to Springer’s pro-ISIS sympathies is

not lost upon us. But that evidence retains a sufficiently countervailing probative

value given its importance in demonstrating Springer’s statements were “true

threats” and the unavailability of less prejudicial evidence to explain Springer’s

motives for making the specific kind of threats that he did. See id. at 1518; see

also Horner, 853 F.3d at 1214.




                                          14
             Case: 17-15584     Date Filed: 10/26/2018    Page: 15 of 17


      Moreover, during trial the district court twice gave the jury limiting

instructions regarding their consideration of the ISIS-related evidence, specifically

cautioning them to consider it only as to Count One and only for the limited

purposes of determining Springer’s motive and intent and whether the threats were

true threats. See United States v. Edouard, 485 F.3d 1324, 1346 (11th Cir. 2007)

(district court’s limiting instruction mitigated any unfair prejudice possibly caused

by admission of prior bad act evidence). The district court was “uniquely situated”

to make the nuanced, fact-specific judgments necessary to balance the

probativeness of the ISIS-related evidence against its prejudicial value in this case,

and we see no error in the district court’s exercise of its discretion here. See

Jernigan, 341 F.3d at 1285.

      Alternatively, even assuming arguendo that the district court erred in

admitting the ISIS-related evidence, any such error was harmless.

Fed. R. Crim. P. 52(a) (“Any error, defect, irregularity, or variance that does not

affect substantial rights must be disregarded.”); see also United States v.

Henderson, 409 F.3d 1293, 1300 (11th Cir. 2005). The ISIS-related evidence was

admitted solely in connection with the threatening-a-judge charge in Count One, of

which Springer was acquitted. Accordingly, as to Count One, the ISIS-related

evidence had no substantial influence on the outcome and did not affect Springer’s




                                          15
             Case: 17-15584      Date Filed: 10/26/2018    Page: 16 of 17


substantial rights. United States v. Arbolaez, 450 F.3d 1283, 1290 (11th Cir.

2006).

      Springer argues that the ISIS-related evidence may have influenced the

jury’s verdicts on Counts Two and Three. But as noted above, the district court

specifically instructed the jury, twice, that it was to consider the ISIS-related

evidence only in connection with the offense charged in Count One, and we

presume that the jury followed the district court’s instruction. United States v.

Bowers, 811 F.3d 412, 422 (11th Cir. 2016).

      Furthermore, ample evidence supports the jury’s guilty verdicts on Counts

Two and Three. See Arbolaez, 450 F.3d at 1290. Count Two charged Springer

with endeavoring to obstruct justice in violation of 18 U.S.C. § 1503, which

provides, among other things, that it is a crime to “corruptly . . . influence[],

obstruct[], or impede, or endeavor[] to influence, obstruct, or impede, the due

administration of justice.” 18 U.S.C. § 1503(a). Count Three charged Springer

with attempting to tamper with the Crosses’ testimony in violation of 18 U.S.C.

§ 1512(b), which, among other things, makes it a crime to “corruptly persuade[]

another person . . . with intent to influence, delay, or prevent the testimony of any

person in an official proceeding.” 18 U.S.C. § 1512(b)(1).

      Here, Springer was recorded on two separate occasions instructing his wife,

Tokatlioglu, to tell Garrett and Chastity Cross either (1) to testify that they did not


                                           16
             Case: 17-15584      Date Filed: 10/26/2018   Page: 17 of 17


know what kind of gun he used at the shooting range or (2) to not show up to

testify at his firearm trial. Tokatlioglu told Springer that she had done what he

asked, and Chastity Cross admitted that Tokatlioglu asked her not to testify at

Springer’s firearm trial. This evidence sufficiently demonstrates that Springer

(1) corruptly endeavored to obstruct the administration of justice in his firearm

case and (2) corruptly attempted to influence or prevent the Crosses’ testimony.

See 18 U.S.C. §§ 1503(a), 1512(b)(1). Though Garrett and Chastity both denied

talking to Tokatlioglu about the substance of their testimony, and Garrett denied

being told not to testify, the jury was free to discredit their testimony. See United

States v. Molina, 443 F.3d 824, 829 (11th Cir. 2006). Moreover, the government

was not required to prove that Springer’s attempts to obstruct justice or tamper

with the witnesses were successful. See United States v. Davis, 854 F.3d 1276,

1292 (11th Cir. 2017) (“It is well established that a § 1503 offense is complete

when one corruptly endeavors to obstruct or impede the due administration of

justice; the prosecution need not prove that the due administration of justice was

actually obstructed or impeded.” (internal quotations omitted)).

                                 IV. CONCLUSION

      For the foregoing reasons, we affirm Springer’s obstruction of justice and

witness tampering convictions.

      AFFIRMED.


                                          17